IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOHNNIE LEE ALEXANDER,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-4792

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 10, 2015.

An appeal from an order of the Circuit Court for Union County.
Mark W. Moseley, Judge.

Johnnie Lee Alexander, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Charles R. McCoy, Senior Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, CLARK, and WETHERELL, JJ., CONCUR.